Exhibit 10.1

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is entered into and effective as of October 28, 2013, by
and between FIRST FINANCIAL HOLDINGS, INC.  a South Carolina corporation and a
registered bank holding company (the “Company”), and U.S.  BANK NATIONAL
ASSOCIATION, a national banking association (the “Lender”).

 

RECITALS

 

The Company has requested that the Lender extend to it credit in the aggregate
principal amount not to exceed $30,000,000 in the form of Revolving Loans.  The
Lender is willing to extend such credit to the Company upon all of the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, the receipt and sufficiency of all such
consideration being hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

SECTION 1                            DEFINITIONS AND TERMS

 

1.1                               Definitions.  As used in this Agreement, the
following terms have the following meanings:

 

“Affiliate” shall mean, as to any Person, any (a) director or officer of such
Person, or (b) Person directly or indirectly controlling or controlled by, or
under direct or indirect common control with, such Person.  A Person shall be
deemed to control another Person if the controlling Person directly or
indirectly, either individually or together with (in the case of an individual)
his spouse, lineal descendants and ascendants and brothers or sisters by blood
or adoption or spouses of such descendants, ascendants, brothers and sisters,
owns five percent (5%) or more of any class of voting securities of the
controlled Person or possesses, directly or indirectly, the power to direct, or
cause the direction of, the management or policies of the controlled Person,
whether through the ownership of voting securities, through common directors,
trustees or officers, by contract or otherwise.

 

“Agreement” shall mean this Credit Agreement, as amended, supplemented, modified
or extended from time to time.

 

“Average Daily Principal Balance” shall mean, for any Fiscal Quarter (or portion
thereof), the average daily principal balance of the Revolving Loans outstanding
during such Fiscal Quarter (or portion thereof).

 

“Bank Subsidiary” shall mean SCBT, and any Person which is now or hereafter an
“insured depository institution” within the meaning of 12 U.S.C.  Section
1831(c), as amended, and which is now or hereafter “controlled” by the Company
within the meaning of 12 U.S.C.  Section 1841(a), as amended.

 

--------------------------------------------------------------------------------


 

“Borrowing Date” shall mean a date on which Company has requested the funding of
Loans under this Agreement, which date must be a Business Day and may not be
later than one Business Day prior to the Termination Date.

 

“Business Combination” shall mean any transaction or other event in which an
entity (the acquirer) obtains control of one or more businesses, including those
sometimes referred to as “true mergers” or “mergers of equals” and combinations
achieved without the transfer of consideration, in each case, which is subject
to FAS 141.

 

“Business Day” shall mean a New York Banking Day.

 

“Change of Control” shall mean (a) the acquisition by any Person, or two (2) or
more Persons acting in concert, of the beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 25% or more of the outstanding shares of voting
ownership interests of the Company, or (b) the lease, sale or transfer or other
disposition of all or substantially all of the assets of the Company or any Bank
Subsidiary in one or a series of transactions to any Person, or two (2) or more
Persons acting in concert. “Change of Control” shall not include, however, any
of the foregoing transactions among Subsidiaries of the Company.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute, together with the regulations and published interpretations
thereunder, in each case as in effect from time to time.

 

“Collateral” shall mean all of the Property granted to the Lender as collateral
under the Related Documents, if any.

 

“Commitment Fee Percentage” shall mean, for any Fiscal Quarter (or portion
thereof), (a) 0.15%, if the Average Daily Principal Balance during such Fiscal
Quarter (or portion thereof) is $5,000,000 or less, (b) 0.10%, if the Average
Daily Principal Balance during such Fiscal Quarter (or portion thereof) is
greater than $5,000,000 but less than or equal to $10,000,000, and (c) 0.05%, if
the if the Average Daily Principal Balance during such Fiscal Quarter (or
portion thereof) is greater than $10,000,000 but less than or equal to
$15,000,000, and (d) 0.00%, if the Average Daily Principal Balance during such
Fiscal Quarter (or portion thereof) is greater than $15,000,000.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Default” shall mean an event which with the giving of notice or the passage of
time or both would constitute an Event of Default.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“EDGAR” shall mean the Electronic Data Gathering, Analysis and Retrieval system
of the United States Securities and Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

“Employee Plan” shall mean any savings, profit sharing, or retirement plan or
any deferred compensation contract or other plan maintained for employees of the
Company or its Subsidiaries and covered by Title IV of ERISA, including, without
limitation, any “multiemployer plan” as defined in ERISA.

 

“Environmental Law” shall mean any local, state or federal law or other statute,
law, ordinance, rule, code, regulation, decree or order, presently in effect or
hereafter enacted, promulgated or implemented governing, regulating or imposing
liability or standards of conduct concerning the use, treatment, generation,
storage, disposal, discharge or other handling or release of any Hazardous
Substance.

 

“Environmental Liability” shall mean all liability arising under, resulting from
or imposed by any Environmental Law and all liability imposed under common law
with respect to the use, treatment, generation, storage, disposal, discharge or
other handling or release of any Hazardous Substance.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute, together with the regulations and published
interpretations thereunder, in each case as in effect from time to time.

 

“Event of Default” shall have the meaning assigned in Section 7.1.

 

“FAS 141” shall mean Statement of Financial Accounting Standards No. 141
(revised 2007) of the Financial Accounting Foundation.

 

“FAS 141 Acquisition Effective Date” shall mean, with respect to any Business
Combination, the date on which the acquirer in such Business Combination
achieves control within the meaning of FAS 141.

 

“FDIC” shall mean the Federal Deposit Insurance Corporation and any successor
thereof.

 

“Fiscal Quarter” shall mean any of the quarterly accounting periods of the
Company, ending on the last day of March, June, September and December of each
calendar year.

 

“Fiscal Year” shall mean any of the annual accounting periods of the Company
ending on December 31 of each calendar year.

 

“GAAP” shall mean those generally accepted accounting principles and practices
which are recognized as such by the Financial Accounting Standards Board and the
Securities and Exchange Commission acting through appropriate boards or
committees thereof for all periods so as to properly reflect the financial
condition, results of operations and cash flows of the Company and its
Subsidiaries.

 

“Government Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies

 

3

--------------------------------------------------------------------------------


 

such as the European Union or the European Central Bank), and any corporation or
other entity owned or controlled through stock or capital ownership or
otherwise, by any of the foregoing and including, without limitation, each
Regulatory Authority.

 

“Hazardous Substance” shall mean any pollutant, contaminant, waste, or toxic or
hazardous chemicals, wastes or substances, including, without limitation,
asbestos, urea formaldehyde insulation, petroleum, PCB’s, air pollutants, water
pollutants, and other substances defined as hazardous or toxic in, or subject to
regulation under, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. § 9061 et seq., Hazardous Materials
Transportation Act, 49 U.S.C. § 1801, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq., the Toxic Substance Control Act of 1976,
as amended, 15 U.S.C. § 2601 et seq., the Solid Waste Disposal Act, 42 U.S.C. §
3251 et seq., the Clean Air Act, 42 U.S.C. § 1857 et seq., the Clean Water Act,
33 U.S.C. § 1251 et seq., Emergency Planning and Community Right to Know Act, 42
U.S.C. § 11001, et seq., or any other statute, rule, regulation or order of any
Government Authority having jurisdiction over the control of such wastes or
substances, including without limitation the United States Environmental
Protection Agency, the United States Nuclear Regulatory Agency, and any
applicable state department or county department of health or similar entity.

 

“Holding Company Indebtedness” shall mean all (a) indebtedness of the Company
for borrowed money; (b) indebtedness for the deferred purchase price of property
or services for which the Company is liable, contingently or otherwise, as
obligor, guarantor or otherwise; (c) commitments by which the Company assures a
creditor against loss, including, without limitation, contingent reimbursement
obligations with respect to letters of credit; (d) obligations of the Company
which are evidenced by notes, acceptances or other instruments; (e) indebtedness
guaranteed in any manner by the Company, including, without limitation,
guaranties in the form of an agreement to repurchase or reimburse;
(f) obligations under leases which are or should be, in accordance with GAAP,
recorded as capital leases for which obligations the Company is liable,
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations the Company assures a creditor against loss; (g) unfunded
obligations of the Company to any Employee Plan; (h) liabilities secured by any
Lien on any Property owned by the Company even though it has not assumed or
otherwise become liable for the payment thereof; and (i) other liabilities or
obligations of the Company which would, in accordance with GAAP, be included on
the liability portion of a balance sheet; provided that Holding Company
Indebtedness shall not include any liabilities incurred by the Company in the
ordinary course of business including without limitation liabilities arising
under rate management transactions or other financial contracts that are entered
into in the ordinary course of business and are non-speculative in nature and
other liabilities which do not exceed $1,000,000.

 

“Indebtedness” shall mean all (a) indebtedness of the Company or a Subsidiary
for borrowed money; (b) indebtedness for the deferred purchase price of property
or services for which the Company or a Subsidiary is liable, contingently or
otherwise, as obligor, guarantor or otherwise; (c) commitments by which the
Company or a Subsidiary assures a creditor against loss, including, without
limitation, contingent reimbursement obligations with respect to letters of
credit; (d) obligations of the Company or a Subsidiary which are evidenced by
notes, acceptances or other instruments; (e) indebtedness guaranteed in any
manner by the Company or

 

4

--------------------------------------------------------------------------------


 

a Subsidiary, including, without limitation, guaranties in the form of an
agreement to repurchase or reimburse; (f) obligations under leases which are or
should be, in accordance with GAAP, recorded as capital leases for which
obligations the Company or a Subsidiary is liable, contingently or otherwise, as
obligor, guarantor or otherwise, or in respect of which obligations the Company
assures a creditor against loss; (g) unfunded obligations of the Company or a
Subsidiary to any Employee Plan; (h) liabilities secured by any Lien on any
Property owned by the Company or any Subsidiary even though it has not assumed
or otherwise become liable for the payment thereof; and (i) other liabilities or
obligations of the Company and its Subsidiaries which would, in accordance with
GAAP, be included on the liability portion of a balance sheet; provided that
Indebtedness shall not include any liabilities incurred by the Company or any
Subsidiary in the ordinary course of business, including without limitation
deposits and liabilities arising under rate management transactions or other
financial contracts that are entered into in the ordinary course of business and
are non-speculative in nature.

 

“Indemnitee” has the meaning set forth in Section 5.9 hereof.

 

“Lender” has the meaning set forth in the preamble to this Agreement.

 

“LIBOR Loans” shall mean Loans to the extent LIBOR Rate is the base rate of
interest for such Loans under this Agreement.

 

“LIBOR Rate” shall mean an annual rate equal to 1.75% plus the one-month LIBOR
rate quoted by the Lender from Reuters Screen LIBOR01 Page or any successor
thereto, which shall be that one-month LIBOR rate in effect two New York Banking
Days prior to the Reprice Date, adjusted for any reserve requirement and any
subsequent costs arising from a change in government regulation, such rate to be
reset monthly on each Reprice Date.  If the initial advance under any Note
occurs other than on the Reprice Date, the initial one-month LIBOR rate shall be
that one-month LIBOR rate in effect two New York Banking Days prior to the date
of the initial advance, which rate plus the percentage described above shall be
in effect until the next Reprice Date.  The Lender’s internal records of
applicable interest rates shall be determinative in the absence of manifest
error.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, collateral
deposit arrangement, encumbrance, lien (statutory or other), deed of trust,
charge, preference, priority, security interest or other security agreement or
preferential arrangement of any kind or nature whatsoever including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction.

 

“Loan Request” shall mean a Loan request completed by the Company substantially
in the form of Exhibit A hereto.

 

“Loan Account” shall mean an account on the books of the Lender in which the
Lender will record, pursuant to Section 2.3, the Obligations, payments made upon
the Obligations, and other advances, debits and credits pertaining to the
Obligations or the Collateral, if any.

 

5

--------------------------------------------------------------------------------


 

“Loan Loss Reserves” shall mean, as of any date of determination, the loan loss
reserves of the Company and the Subsidiaries on a consolidated basis as of such
date.

 

“Loans” shall mean the Revolving Loans.

 

“Material” shall mean having or relating to meaningful consequences, and for
purposes of this Agreement shall be determined reasonably in light of the facts
and circumstances of the matter in question.  The term “Materially” shall have a
correlative meaning.

 

“Material Adverse Effect” shall mean (a) a Default, (b) a Materially adverse
change in the business, Property, operations, or financial condition of the
Company or SCBT, (c) the termination of any Material agreement to which the
Company or any Subsidiary is a party which would have a Material adverse effect
on the Company and its Bank Subsidiaries, taken as a whole, (d) any Material
impairment of the right to carry on the business as now or proposed to be
conducted by the Company or any Subsidiary, which would have a Material effect
on the Company and its Subsidiaries, taken as a whole, or (e) any Material
impairment of the ability of the Company and its Subsidiaries, taken as a whole,
to perform the Obligations under this Agreement or the Related Documents.  A
Material Adverse Effect shall be deemed to have occurred if the cumulative
effect of an individual event and all other then existing events would result in
a Material Adverse Effect.

 

“Maximum Available Commitment” shall mean an amount, if any, equal to the excess
of the Revolving Loan Commitment minus the outstanding principal amount of all
Revolving Loans.

 

“Negative Pledge Agreement” shall mean the Negative Pledge Agreement, in the
form of Exhibit D hereto, by and between the Company and the Lender, as amended,
supplemented, modified, extended or restated from time to time, pursuant to
which the Company shall agree not to pledge or grant a lien on the stock of any
Bank Subsidiary to any Person.

 

“Net Income” shall mean, for any period, the net after-tax income of SCBT,
excluding the after-tax effect of the sum of (a) gains or losses resulting from
the sale of investments or other capital assets (other than transactions in the
ordinary course of business), and (b) gains or expenses on acquisitions arising
from the acquisition method of accounting for business combinations.

 

“New York Banking Day” shall mean any day (other than a Saturday or Sunday) on
which commercial banks are open for business in New York, New York.

 

“Non-Acquired Loans” shall mean, of each Bank Subsidiary as of any date of
determination, all loans of such Bank Subsidiary that were not acquired by such
Bank Subsidiary in a Business Combination the FAS 141 Acquisition Effective Date
of which is January 1, 2009 or any date thereafter.

 

“Non-Acquired Non-Performing Asset Amount” shall mean, of each Bank Subsidiary
as of any date of determination, an amount equal to the Non-Performing Loan
Amount of such Bank Subsidiary as of such date, plus the OREO Amount of such
Bank Subsidiary as of such date.

 

6

--------------------------------------------------------------------------------


 

“Non-Acquired Non-Performing Assets to Tangible Capital Ratio” shall mean, as of
any date of determination, the ratio, expressed as a percentage, of (a) the
Non-Acquired Non-Performing Asset Amount of the Company and the Bank
Subsidiaries as of such date to (b) the Tangible Capital of the Company and the
Bank Subsidiaries as of such date, in each case determined on a consolidated
basis.

 

“Non-Performing Loan Amount” shall mean, of each Bank Subsidiary as of any date
of determination, an amount equal to the (a) aggregate principal amount
(including any capitalized interest) of all non-accruing Non-Acquired Loans of
such Bank Subsidiary as of such date plus (b) the aggregate principal amount of
all Non-Acquired Loans of such Bank Subsidiary that are ninety (90) days or more
past due and still accruing as of such date.

 

“Notes” shall mean the Revolving Credit Note, and any note(s) or obligation(s)
issued in substitution, replacement, renewal, amendment or restatement thereof.

 

“Obligations” shall mean the Revolving Loans, all mandatory prepayments, all
costs and expenses payable to the Lender hereunder or under the Related
Documents, all liabilities of the Company to the Lender under this Agreement and
the Related Documents, and all other Holding Company Indebtedness of the Company
to the Lender and its Affiliates, whether or not evidenced by this Agreement or
the Related Documents, including, without limitation, all liabilities under Rate
Management Transactions; provided that for the avoidance of doubt, only
liabilities and Holding Company Indebtedness of the Company, and not any
liabilities or Indebtedness of any Subsidiary of the Company, shall be included
as Obligations.

 

“OCC” shall mean the Office of the Comptroller of the Currency and any successor
thereof.

 

“OREO Amount” shall mean, of each Bank Subsidiary as of any date of
determination, 100% of the aggregate principal amount set forth in item 3.f.  on
Schedule RC-M of the quarterly Consolidated Reports of Condition and Income for
A Bank with Domestic Offices Only — Federal Financial Institution Examination
Counsel Form 041 most recently filed by such Bank Subsidiary with the
appropriate Regulatory Authorities, minus the aggregate principal amount of any
real estate included therein that was acquired by such Bank Subsidiary in a
Business Combination the FAS 141 Acquisition Effective Date of which is January
1, 2009 or any date thereafter.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA, and any successor thereof.

 

“Permitted Liens” shall mean: (a) Liens for Taxes, assessments, or governmental
charges, carriers’, warehousemen’s, repairmen’s, mechanics’, materialmen’s and
other like Liens, which are either not delinquent or are being contested in good
faith by appropriate proceedings which will prevent foreclosure of such Liens,
and against which adequate cash reserves have been provided; (b) easements,
restrictions, minor title irregularities and similar matters which have no
Material adverse impact upon the ownership and use of the affected Property;
(c) Liens or deposits in connection with worker’s compensation, unemployment
insurance, social security or other insurance or to secure customs duties,
public or statutory

 

7

--------------------------------------------------------------------------------


 

obligations in lieu of surety, stay or appeal bonds, or to secure performance of
contracts or bids, other than contracts for the payment of money borrowed, or
deposits required by law as a condition to the transaction of business or other
Liens or deposits of a like nature made in the ordinary course of business;
(d) Liens in favor of the Lender pursuant to the Related Documents; (e) Liens
evidenced by conditional sales, purchase money mortgages or other title
retention agreements on machinery and equipment (acquired in the ordinary course
of business and otherwise permitted to be acquired hereunder) which are created
at the time of the acquisition of Property solely for the purposes of securing
the Indebtedness incurred to finance the cost of such Property, provided no such
Lien shall extend to any Property other than the Property so acquired and
identifiable proceeds; (f) government deposit security pledges; (g) liens and
pledges made in connection with repurchase agreements entered into by any Bank
Subsidiary; (h) Liens existing on any asset of any Person at the time such
Person is acquired by or is combined with any of the Company’s Subsidiaries,
provided the Lien was not created in contemplation of that event; (i) Liens on
Property required by Regulation W promulgated by the Federal Reserve System;
(j) Liens in the ordinary course of business in favor of any Federal Reserve
Bank or the United States Treasury; (k) Liens in the ordinary course of business
in favor of any Federal Home Loan Bank; (l) Liens not otherwise permitted by the
foregoing clauses of this definition securing Indebtedness (other than
indebtedness represented by the Notes) in an aggregate principal amount at any
time outstanding not to exceed $50,000,000; (m) Liens incidental to the conduct
of business or ownership of Property of any of the Company’s Subsidiaries which
do not in the aggregate Materially detract from the value of the Property of the
Company’s Subsidiaries or Materially impair the use thereof in business
operations; and (n) Liens arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any of the foregoing Liens.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, partnership, firm, enterprise, business trust, joint stock company,
trust, unincorporated association, joint venture, Government Authority or other
entity of whatever nature.

 

“Prime Rate” shall mean the interest rate publicly announced by the Lender from
time to time in Minneapolis, Minnesota as its prime rate for interest rate
determinations, which is solely a reference rate and may be at, above or below
the rate or rates at which the Lender lends to other Persons.  Any change in the
Prime Rate shall become effective as of the opening of business on the day on
which such change is publicly announced by the Lender.

 

“Property” shall mean any interest of any Person of any kind in property or
assets, whether real, personal, mixed, tangible or intangible, wherever located,
and whether now owned or subsequently acquired or arising and in the products,
proceeds, additions and accessions thereof or thereto.

 

“Rate Management Transaction” shall mean any transaction (including an agreement
with respect thereto) now existing or hereafter entered into between the Company
and the Lender or any of its Affiliates which is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to

 

8

--------------------------------------------------------------------------------


 

any of these transactions) or any combination thereof, whether linked to one or
more interest rates, foreign currencies, commodity prices, equity prices or
other financial measures.

 

“Regulation” shall mean any federal, state or international law, governmental or
quasi-governmental rule, regulation, policy, guideline or directive (including
but not limited to the Dodd-Frank Wall Street Reform and Consumer Protection Act
and enactments, issuances or similar pronouncements by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices or any similar authority and any successor thereto) that
applies to the Lender.

 

“Regulatory Authority” shall mean any state, federal or other Government
Authority, agency or instrumentality, including, without limitation, the FDIC,
the Federal Reserve Board, the OCC, the Office of the Commissioner of Banking of
South Carolina, and the Securities and Exchange Commission, responsible for the
examination and oversight of the Company and each Bank Subsidiary.

 

“Related Documents” shall mean the Revolving Credit Note, the Negative Pledge
Agreement, and all other instruments, agreements, certificates, and other
documents executed by or on behalf of the Company, any Subsidiary or any
guarantor in connection with any of the Obligations or the transactions
contemplated under this Agreement, all as amended, supplemented, modified or
extended from time to time.

 

 “Reprice Date” shall mean the first day of each month.

 

“Requirements of Law” shall mean as to any matter or Person, the Certificate or
Articles of Incorporation and Bylaws or other organizational or governing
documents of such Person, and any law (including, without limitation, any
Environmental Law), ordinance, treaty, rule, regulation, order, decree,
determination or other requirement having the force of law relating to such
matter or Person and, where applicable, any interpretation thereof by any
Government Authority.

 

“Restricted Payments” shall mean (a) dividends or other distributions by the
Company or any Subsidiary based upon the equity interests of the Company or any
Subsidiary (except (i) dividends payable to the Company or any Subsidiary by any
Subsidiary and (ii) dividends payable solely in equity interests of the
Company), (b) any other distribution by the Company in respect of the equity
interests of the Company, whether now or hereafter outstanding, either directly
or indirectly, whether in cash or property or otherwise, and (c) payment of
management fees by the Company or any Subsidiary to any Affiliate, either
directly or indirectly, whether in cash or property or otherwise (but excluding
(i) management fees paid among the Company and its Subsidiaries in the ordinary
course of business, (ii) fees paid by and among the Company and its Subsidiaries
consistent with past practices, and (iii) payments by the Company and its
Subsidiaries pursuant to the Company’s or such Subsidiaries’ Supplemental
Executive Retirement Plans, provided such payments are consistent with past
practices).

 

9

--------------------------------------------------------------------------------


 

“Revolving Credit Note” shall mean the promissory note from the Company to the
Lender in the form of Exhibit B evidencing the Revolving Loans, as amended,
supplemented, modified, extended or restated from time to time.

 

“Revolving Loan Commitment” shall mean an aggregate principal amount not to
exceed $30,000,000.

 

“Revolving Loans” shall mean the loans to the Company pursuant to Section 2.1 of
this Agreement and evidenced by the Revolving Credit Note.

 

“SCBT” shall mean SCBT, a South Carolina banking corporation.

 

“Subsidiary” shall mean as to any Person, a corporation, limited liability
company, partnership, association, joint venture or other entity of which shares
of stock, membership interests or other voting interests having voting power
(other than stock having such power only by reason of the happening of a
contingency that has not occurred) sufficient to elect a majority of the board
of directors or other managers of such entity are at the time owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise specified,
the term “Subsidiary” shall mean a Subsidiary of the Company and shall include
all Bank Subsidiaries.

 

“Tangible Capital” shall mean, as of any date of determination, total common
stockholders’ equity plus preferred stock plus capital notes and debentures plus
Loan Loss Reserves minus intangible assets, in each case of the Company and the
Subsidiaries on a consolidated basis as of such date.

 

“Tax” shall mean any Federal, State or foreign tax, assessment or other
governmental charge or levy (including any withholding tax) upon a Person or
upon its assets, revenues, income or profits.

 

“Termination Date” shall mean October 27, 2014, or, in any case, such earlier
date on which the Obligations shall terminate as provided in this Agreement.

 

“Total Risk-Based Capital Ratio” shall mean, as of any date of determination,
the Total Risk-Based Capital Ratio of the Company and the Subsidiaries on a
consolidated basis for such date, determined in accordance with the rules and
regulations of the appropriate Regulatory Authority as from time to time in
effect, and any successor or other regulation or official interpretation of said
Regulatory Authority relating thereto.

 

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect and codified in the State of New York; provided, however, in the
event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of Lender’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction solely for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of definitions related to such provisions.

 

10

--------------------------------------------------------------------------------


 

1.2                               Accounting and Financial Determinations.

 

(a)                                 To the extent applicable and except as
otherwise specified in this Agreement, where the character or amount of any
asset or liability or item of income or expense is required to be determined, or
any accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall be made on a consolidated
basis so as to include Company and each Subsidiary of the Company in each such
calculation and shall be made in accordance with GAAP; provided, however, that
if any change in GAAP from those applied in the preparation of the financial
statements referred to in Section 5.3 is occasioned by the promulgation of
rules, regulations, pronouncements and opinions by or required by the Financial
Accounting Standards Board or the Securities and Exchange Commission (or its
boards or committees or successors thereto or agencies with similar functions),
the initial announcement of which change is made after the date hereof, results
in a change in the method of calculation of financial covenants, standards or
terms found in Section 5, the parties hereto agree to enter into good faith
negotiations in order to amend such provisions so as to reflect such changes
with the desired result that the criteria for evaluating the Company’s financial
condition shall be the same after such changes as if such changes had not been
made; and provided, further, that until such time as the parties hereto agree
upon such amendments, such financial covenants, standards and terms shall be
construed and calculated as though no change had taken place.

 

(b)                                 All regulatory determinations and
calculations made in connection with the determination of the status of the
Company and any Bank Subsidiary as well capitalized under Section 5.11 hereof,
shall be made in accordance with the laws, rules, regulations and
interpretations thereof by the Government Authority charged with interpretations
thereof, as in effect on the date of such determination or calculation, as the
case may be.

 

(c)                                  When used herein, the term “financial
statement” shall include balance sheets, statements of earnings, statements of
stockholders’ equity, statements of cash flows and the notes and schedules
thereto, and each reference herein to a balance sheet or other financial
statement of the Company shall be to a statement prepared on a consolidated
basis, unless otherwise specified.

 

1.3                               Interpretation.  The words “hereof,” “herein”
and “hereunder” and words of a similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement.  Section, Schedule and Exhibit references contained in this Agreement
are references to sections, schedules and exhibits in or to this Agreement
unless otherwise specified.  Any reference in any Section or definition to any
clause is, unless otherwise specified, to such clause of such Section or
definition.

 

1.4                               Other Terms.  Except as otherwise specifically
provided, each accounting term used herein shall have the meaning given to it
under GAAP, and all other terms contained in this Agreement (and which are not
otherwise specifically defined herein) shall have the meanings provided in the
UCC to the extent the same are used or defined therein unless the context
otherwise requires.  Terms defined in other Sections of this Agreement shall
have the meanings set forth therein.

 

11

--------------------------------------------------------------------------------


 

SECTION 2                            AMOUNTS AND TERMS OF OBLIGATIONS

 

2.1                               Revolving Loans.

 

(a)                                 Prior to the Termination Date, the Lender
agrees, on the terms and conditions set forth in this Agreement to make to the
Company Revolving Loans from time to time in amounts not to exceed in the
aggregate at any one time outstanding the Revolving Loan Commitment.  Subject to
the terms of this Agreement, the Company may borrow, prepay (in whole or in
part) and reborrow the Revolving Loans prior to (but not on) the Termination
Date.  The Revolving Loans made by the Lender shall be evidenced by the
Revolving Credit Note.

 

(b)                                 Prior to an Event of Default, and except as
otherwise provided herein, each Revolving Loan shall bear interest on the unpaid
principal balance before maturity (whether upon demand, acceleration, default or
otherwise) at the rate per annum equal to the LIBOR Rate.  Interest shall be
computed daily based on the actual number of days elapsed and a year of 360
days.

 

(c)                                  From the date of the first Revolving Loan
and until all Revolving Loans are paid in full, the Company shall pay to the
Lender all accrued and unpaid interest on each Revolving Loan on the first day
of each month; provided that accrued and unpaid interest during the occurrence
and continuation of an Event of Default shall be payable upon demand.  The
Lender may debit to the Company’s Loan Account all unpaid and accrued interest
on the Revolving Loans when due without prior notice to or consent of the
Company.

 

(d)                                 Notwithstanding anything to the contrary
herein, all outstanding unpaid principal and accrued interest on the Revolving
Loans shall be due and payable to the Lender on the Termination Date.

 

(e)                                  The Company may obtain Revolving Loans by
submitting a Loan Request in writing, including but not limited to submissions
via facsimile, emails and/or documents in electronic format.  Such request shall
be received by the Lender by 2:00 p.m. (New York time) two (2) New York Banking
Days before the Borrowing Date set forth in the Loan Request and shall specify
(i) such Borrowing Date, and (ii) the amount of the Revolving Loan requested. 
Once submitted, each Loan Request shall be irrevocable and no Loan Request may
be modified, altered or amended without the prior written consent of the
Lender.  Each Revolving Loan shall be in the principal amount of the lesser of
(i) $100,000 or a multiple thereof, and (ii) the Maximum Available Commitment. 
Upon fulfillment of the conditions specified in Section 4 hereof, the Lender
shall promptly deposit the amount of such Revolving Loan in the operating
account of the Company maintained with the Lender.

 

2.2                               Interest After Default.  After and during the
existence of an Event of Default, each of the Obligations shall bear interest at
the rate of three percent (3%) per annum in excess of the applicable rates set
forth in this Agreement.  In no event shall the interest rate under the Notes
exceed the highest rate permitted by law.

 

2.3                               Loan Account.  The Lender will enter as a
debit to the Loan Account the aggregate principal amount of each Obligation as
disbursed or issued from time to time.  The Lender shall also record in the Loan
Account, in accordance with the Lender’s customary

 

12

--------------------------------------------------------------------------------


 

accounting practices, all accrued interest and all other charges, expenses and
other items properly chargeable to the Company hereunder or under the Related
Documents, all payments made by the Company with respect to the Obligations, and
all other debits and credits.  Once each month, the Lender shall render a
statement of account of the Loan Account (including a statement of the
outstanding principal balance of the Loans, accrued and unpaid interest on the
Loans, accrued fees and expenses and the applicable interest rate for each Loan)
which statement shall be considered correct and conclusively binding upon the
Company absent manifest error.  Notwithstanding the foregoing, neither the
failure to make any such debit or recordation nor any error in any such entry
shall affect the Revolving Credit Commitment or the Obligations in respect of
any applicable Loans.

 

2.4                               Payments.  All payments by the Company of
principal, interest, fees and other Obligations shall be made in Dollars in same
day funds, without defense, setoff, counterclaim, reduction or deduction, and
free of any restriction or condition, and delivered to the Lender not later than
12:00 noon (New York time) on the date due at the U.S.  Bank, N.A., 425 Walnut,
Cincinnati, OH 45202, ABA #042000013, GL#2574310, Account # 21606002574310, it
being understood and agreed that funds received by the Lender after such time on
any date shall be deemed to have been paid by the Company on the next succeeding
Business Day.  Whenever any payment to be made hereunder shall be stated to be
due on a day which is not a Business Day, such payment may be made on the next
succeeding Business Day in Dollars in same day funds, and such extension of time
shall in such case be included in the computation of payment of interest on the
Notes.  The Lender may debit to the depository accounts maintained by the
Company with the Lender all payments on the Obligations when due without prior
notice to or consent of the Company.

 

2.5                               Prepayments.

 

(a)                                 Optional Prepayments.  Subject only to the
payment of any amounts required by Section 2.6 hereof, the Company may, at its
option and at any time, prepay the Obligations in whole or in part; provided,
however, that (i) the Bank shall have received from the Company notice of such
prepayment (which shall be irrevocable and shall specify the Loan and the amount
to be prepaid and the date of such prepayment) not later than 3:00 p.m. on a
Business Day that is at least three (3) Business Day’s prior to the date
specified in such notice for prepayment, and (ii) any prepayment of a Loan shall
be in a principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof, or, if less, the entire principal amount thereof then outstanding.

 

(b)                                 Mandatory Prepayment.  At any time that the
aggregate principal amount of Revolving Loans outstanding hereunder exceeds the
Revolving Loan Commitment, the Company shall immediately pay the amount of such
excess in immediately available funds, together with interest accrued on the
amount of such payment.

 

2.6                               General Provisions Applicable to LIBOR Loans.

 

(a)                                 [Reserved]

 

(b)                                 [Reserved]

 

13

--------------------------------------------------------------------------------


 

(c)                                  [Reserved]

 

(d)                                 In the event the Lender shall incur any
loss, cost, expense or premium (including, without limitation, any loss of
profit or loss, cost, expense or premium incurred by reason of the liquidation
or reemployment of deposits or other funds acquired or contracted to be acquired
by the Lender to fund or maintain LIBOR Loans or the relending or reinvesting of
such deposits or other funds or amounts paid or prepaid to the Lender), as a
result of any failure by the Company to borrow any LIBOR Loans on the date
specified in the applicable Loan Request given pursuant to this Agreement; then
upon the demand of the Lender, the Company shall pay to the Lender such amount
as will reimburse the Lender for such loss, cost, expense or premium.  If the
Lender requests such a reimbursement it shall provide the Company with a
certificate setting forth the computation of the loss, cost, expense or premium
giving rise to the request for reimbursement in reasonable detail and such
certificate shall be deemed prima facie correct.

 

(e)                                  If the Lender reasonably determines that
(i) by reason of circumstances affecting the London Interbank Eurodollar Market
adequate and reasonable means do not exist for ascertaining the applicable LIBOR
Rate; or (ii) the LIBOR Rate will not adequately and fairly reflect the cost to
the Lender of maintaining or funding Loans based on the LIBOR Rate, or that the
maintenance or funding of such Loans based on the LIBOR Rate has become
impracticable as a result of an event occurring after the date of this Agreement
which in the reasonable opinion of the Lender Materially affects such Loans;
then so long as such circumstances shall continue, the Lender shall not be under
any obligation to make or continue Loans based on the LIBOR Rate, and during
such time the Loans may bear interest at the Prime Rate.

 

2.7                               Effect of Regulatory Change.  If there shall
occur any adoption or implementation of, or change to, any Regulation, or
interpretation or administration thereof, which shall have the effect of
imposing on the Lender (or the Lender’s holding company) any increase or
expansion of or any new: Tax (excluding taxes on its overall income and
franchise taxes), charge, fee, assessment or deduction of any kind whatsoever,
or reserve, capital adequacy, special deposits or similar requirements against
credit extended by, assets of, or deposits with or for the account of the Lender
or other conditions affecting the extensions of credit under this Agreement;
then the Company shall pay to the Lender such additional amount as the Lender
deems necessary to compensate the Lender for any increased cost to the Lender
attributable to the extension(s) of credit under this Agreement and/or for any
reduction in the rate of return on the Lender’s capital and/or the Lender’s
revenue attributable to such extension(s) of credit.  If the Lender requests
such a reimbursement it shall provide the Company with a certificate setting
forth the computation of the increased costs or reduction in rate of return
giving rise to the request for reimbursement in reasonable detail and such
certificate shall be deemed prima facie correct.   Such amount(s) shall be
payable within 15 days of demand and, if recurring, as otherwise billed by the
Lender; provided, however, that the Company shall only be obligated to pay such
amounts to the extent such obligation is being imposed by the Lender against
similarly situated borrowers of the Lender.

 

2.8                               Taxes; Withholding, Etc.  If any Tax is
required to be withheld or deducted from, or is otherwise payable by the Company
in connection with, any payment due to the Lender under this Agreement or the
Related Documents, the Company (a) shall, if required, withhold or

 

14

--------------------------------------------------------------------------------


 

deduct the amount of such Tax from such payment and, in any case, pay such Tax
to the appropriate taxing authority in accordance with applicable law and
(b) shall pay to the Lender (i) such additional amounts as may be necessary so
that the net amount received by the Lender with respect to such payment, after
withholding or deducting all Taxes required to be withheld or deducted, is equal
to the full amount payable under this Agreement or the Related Documents and
(ii) an amount equal to all Taxes payable by the Lender as a result of payments
made by the Company (whether to a taxing authority or to the Lender) pursuant to
this Section 2.8.  If any Tax is withheld or deducted from, or is otherwise
payable by the Company in connection with, any payment due to the Lender under
this Agreement or the Related Documents, the Company shall, within 30 days after
the date of such payment, furnish to the Lender the original or a certified copy
of a receipt for such Tax from the applicable taxing authority.  If any payment
due to the Lender under this Agreement or the Related Documents is or is
expected to be made without withholding or deducting therefrom, or otherwise
paying in connection therewith, any Tax payable to any taxing authority, the
Company shall, within 30 days after any request from the Lender, furnish to the
Lender a certificate from such taxing authority, or an opinion of counsel
acceptable to the Lender, in either case stating that no Tax payable to such
taxing authority was or is, as the case may be, required to be withheld or
deducted from, or otherwise paid by the Company in connection with, such
payment.

 

2.9                               No Obligation to Extend or Forbear.  The
Company acknowledges and agrees that the Lender: (a) upon execution hereof, has
no duty or obligation of any kind to, and has made no representations of any
kind or nature that the Lender will, extend credit or any other kind of
financial accommodations to the Company after the Termination Date, or forbear
at any time from the exercise of any of its rights or remedies under this
Agreement, the Related Documents and applicable law; and (b) may at any time, in
its sole and absolute discretion, exercise whatever rights and, during the
existence of an Event of Default, remedies the Lender may have under this
Agreement, the Related Documents and applicable law.  All Obligations shall be
due in full on the Termination Date without further notice or demand.

 

SECTION 3                            REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lender to enter into this Agreement and make and incur
the Obligations as herein provided, the Company hereby represents and warrants
to the Lender as follows:

 

3.1                               Organization, Qualification and Subsidiaries. 
The Company is lawfully existing and in good standing as a South Carolina
corporation and as a South Carolina bank holding company.  The Company and each
Subsidiary are lawfully existing and in good standing under the laws of their
respective jurisdiction of incorporation or organization, and are duly
qualified, in good standing and authorized to do business in each jurisdiction
where failure to do so might have a Material adverse impact on the consolidated
assets, financial condition or operations of such Subsidiary or the Company. 
The Company has the corporate power and authority and all necessary licenses,
permits and franchises to borrow hereunder, and the Company and each Subsidiary
has the corporate power and authority and all necessary licenses, permits and
franchises to own its assets and conduct its business as presently conducted. 
All of the issued and outstanding capital stock of the Company and each of its
Subsidiaries has been validly

 

15

--------------------------------------------------------------------------------


 

issued and is fully paid and non-assessable.  Except as set forth on Schedule
3.1 hereto, as of the date hereof, (a) the Company has no Subsidiaries; and
(b) the Company does not own, directly or indirectly, more than 1% or $250,000
in fair market value, whichever is greater, of the total outstanding shares of
any class of capital stock of any other Person.

 

3.2                               Financial Statements.  The Company’s
(a) year-end audited financial statements for December 31, 2012, audited by
Dickson Hughes Goodman LLC, and (b) quarter-end unaudited financial statements
for the six-month period ended June 30, 2013, were prepared in accordance with
GAAP consistently applied throughout the applicable period, excepting any change
in accounting methodology and/or business combination reporting resulting from
the adoption of new accounting guidance, and present fairly in all Material
respects the financial condition of the Company and its consolidated
Subsidiaries as of such dates and the results of its operations and cash flows
for the periods then ended.  The balance sheets and footnotes thereto show all
known Material liabilities, direct or contingent, of the Company and its
consolidated Subsidiaries as of the respective dates thereof in accordance with
GAAP.  There has been no Material Adverse Effect since the date of the latest of
such statements.  The Fiscal Year of the Company and each Subsidiary begins on
January 1.

 

3.3                               Authorization.  The making, execution,
delivery and performance of this Agreement and the Related Documents by the
Company have each been duly authorized by all necessary corporate action.  The
valid execution, delivery and performance of this Agreement, the Related
Documents and the transactions contemplated hereby and thereby, are not and will
not be subject to any approval, consent or authorization of any Government
Authority.  This Agreement and the Related Documents are the valid and binding
obligations of the Company enforceable against the Company in accordance with
their respective terms, except to the extent enforceability may be limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium, or similar
laws from time to time in effect which affect creditors’ rights generally;
(b) legal and equitable limitations on the availability of injunctive relief,
specific performance, and other equitable remedies, and (c) general principles
of equity and applicable laws or court decisions limiting the enforceability of
particular provisions.

 

3.4                               Absence of Conflicting Obligations.  The
making, execution, delivery and performance of this Agreement and the Related
Documents, and compliance with their respective terms, do not violate or
constitute a default, breach or violation under any Requirements of Law or any
covenant, indenture, deed, lease, contract, agreement, mortgage, deed of trust,
note or instrument to which the Company or any of its Subsidiaries is a party or
by which it is bound.

 

3.5                               Taxes.  The Company and each Subsidiary have
filed all federal, state, foreign and local Tax returns which were required to
be filed, except those returns for which the due date has been validly
extended.  The Company and each Subsidiary have paid or made provisions for the
payment of all Taxes, assessments, fees and other governmental charges owed, and
no Material Tax deficiencies have been assessed, or to the Company’s knowledge,
proposed or threatened against the Company or its Subsidiaries.  The federal
income Tax liability of the Company and its Subsidiaries has been paid for all
taxable years up to and including the taxable year ended December 31, 2012, and
there is no pending or, to the Company’s knowledge, threatened Material Tax
controversy or dispute as of the date hereof.

 

16

--------------------------------------------------------------------------------


 

3.6                               Absence of Litigation.  There is no pending
or, to the knowledge of the Company, threatened litigation or administrative
proceeding at law or in equity which would, if adversely determined, result in a
Material Adverse Effect, and, to the Company’s knowledge, there are no presently
existing facts or circumstances likely to give rise to any such litigation or
administrative proceeding.

 

3.7                               Accuracy of Information.  All information,
certificates or statements given or made by or on behalf of the Company to the
Lender in writing in connection with or pursuant to this Agreement and the
Related Documents were accurate, true and complete in all Material respects when
given, continue to be accurate, true and complete in all Material respects as of
the date hereof (except for information, certificates or statements which speak
as of a specific date), and do not contain any untrue statement or omission of a
Material fact necessary to make the statements herein or therein not
misleading.  There is no fact known to the Company on the date of execution and
delivery of this Agreement which is not set forth in this Agreement, the Related
Documents or other documents, certificates or statements furnished to the Lender
by or on behalf of the Company in connection with the transactions contemplated
hereby and which will, or which in the future may (so far as the Company can
reasonably foresee), cause a Material Adverse Effect.

 

3.8                               Ownership of Property.  The Company and each
of its Subsidiaries has good and marketable title to all of its Material
Property, including, without limitation, the Property reflected in the Company’s
consolidated balance sheets most recently delivered to or received by the
Lender.  There are no Material Liens of any nature on any of the Property of the
Company and its Subsidiaries except Permitted Liens.  All Property useful or
necessary in the Company’s and its Subsidiaries’ business, whether leased or
owned, is in adequate condition and, to the Company’s knowledge conforms to all
applicable Requirements of Law in all Material respects.  The Company and each
Subsidiary owns (or is licensed to use) and possesses all such patents,
trademarks, trade names, service marks, copyrights and rights with respect to
the foregoing as are reasonably necessary for the conduct of the businesses of
the Company and such Subsidiaries as now conducted and proposed to be conducted
without, individually or in the aggregate, any infringement upon rights of other
Persons.

 

3.9                               Federal Reserve Regulations.  The Company and
its Subsidiaries will not, directly or indirectly, use any proceeds of the
Obligations to: (a) purchase or carry any “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 C.F.R. 
221, as amended); (b) extend credit to other Persons for any such purpose or
refund Indebtedness originally incurred for any such purpose, except in
compliance with all Requirements of Law; or (c) otherwise take or permit any
action which would involve a violation of Section 7 of the Securities Exchange
Act of 1934, as amended, or any regulation of the Board of Governors of the
Federal Reserve System.

 

3.10                        ERISA.  The Company and each of its Subsidiaries and
anyone under common control with the Company under Section 4001(b) of ERISA is
in compliance in all Material respects with the applicable provisions of ERISA
and, except where any such occurrence would not cause a Material Adverse Effect:
(a) no “prohibited transaction” as defined in Section 406 of ERISA or
Section 4975 of the Code has occurred; (b) no “reportable event” as defined in
Section 4043 of ERISA has occurred; (c) no “accumulated funding deficiency” as
defined in Section 302

 

17

--------------------------------------------------------------------------------


 

of ERISA (whether or not waived) has occurred; (d) there are no unfunded vested
liabilities of any Employee Plan administered by the Company or its
Subsidiaries; and (e) the Company and its Subsidiaries or the plan sponsor have
timely filed all returns and reports required to be filed for each Employee
Plan.

 

3.11                        Places of Business.  As of the date hereof, the
principal place of business and chief executive office of the Company is located
at the address specified in Section 8.8 for the Company, and the corporate books
and records of the Company are located and hereafter shall continue to be
located at the Company’s principal place of business and chief executive office.

 

3.12                        Other Names.  Except as provided on Schedule 3.12
hereto, the business conducted by the Company (and not of its Subsidiaries) has
not been conducted under any other corporate, trade or fictitious name during
the last five years, and following the date hereof the Company will not conduct
its business under any other corporate, trade or fictitious name unless the
Company shall have delivered at least ten (10) days’ prior written notice to the
Lender of such name change.

 

3.13                        Not an Investment Company.  The Company is not
(a) an “investment company” or a company “controlled by an investment company”
within the meaning of the Investment Company Act of 1940, as amended, or (b) a
“holding company” or a “subsidiary” of a “holding company” or an “affiliate of a
“holding company” within the meaning of the Public Utility Holding Company Act
of 2005.

 

3.14                        No Defaults.  Neither the Company nor any Subsidiary
is in default under or in violation of (a) any Requirements of Law, (b) any
covenant, indenture, deed, lease, agreement, mortgage, deed of trust, note or
other instrument to which the Company or any Subsidiary is a party or by which
the Company or any Subsidiary is bound, or to which any of its Property is
subject, or (c) any Indebtedness; or if any default or violation under Sections
3.14(a), (b) or (c) exists, the failure to cure such default or violation would
not result in a Material Adverse Effect.

 

3.15                        Environmental Laws.  The business of the Company and
each of its Subsidiaries has been operated in all Material respects in
compliance with all Environmental Laws and neither the Company nor any
Subsidiary is subject to any known Environmental Liability relating to the
conduct of its business or the ownership of its Property and no facts or
circumstances are known by the Company to exist which could give rise to such
Environmental Liabilities, except for such Environmental Liabilities that in the
aggregate would not cause a Material Adverse Effect.  No notice has been served
on the Company or any Subsidiary claiming any violation of Environmental Laws,
asserting Environmental Liability or demanding payment or contribution for
Environmental Liability or violation of Environmental Laws which would cause a
Material Adverse Effect.

 

3.16                        Labor Matters.  There are no labor disputes between
the Company or any Subsidiary, and any of its employees which individually or in
the aggregate, if resolved in a manner adverse to the Company or a Subsidiary,
would result in a Material Adverse Effect.

 

18

--------------------------------------------------------------------------------


 

3.17                        Restricted Payments.  Other than declared dividends
and distributions consistent with the Company’s past practices or as otherwise
permitted under this Agreement, the Company has not, since the date of the most
recent financial statements referred to in Section 3.2 and as of the date
hereof, made any Restricted Payments.

 

3.18                        Solvency.  The Company is not “insolvent,” nor will
the Company’s incurrence of loans, direct or contingent, to repay the
Obligations render the Company “insolvent.”  For purposes of this Section 3.18,
a corporation is “insolvent” if (i) the “present fair salable value” (as defined
below) of its assets is less than the amount that will be required to pay its
probable liability on its existing debts and other liabilities (including
contingent liabilities) as they become absolute and matured; (ii) its property
constitutes unreasonably small capital for it to carry out its business as now
conducted and as proposed to be conducted including its capital needs; (iii) it
intends to, or believes that it will, incur debts beyond its ability to pay such
debts as they mature (taking into account the timing and amounts of cash to be
received by it and amounts to be payable on or in respect of debt of it), or the
cash available to it after taking into account all of its other anticipated uses
of the cash is anticipated to be insufficient to pay all such amounts on or in
respect of its debt when such amounts are required to be paid; or (iv) it
believes that final judgments against it in actions for money damages will be
rendered at a time when, or in an amount such that, it will be unable to satisfy
any such judgments promptly in accordance with their terms (taking into account
the maximum reasonable amount of such judgments in any such actions and the
earliest reasonable time at which such judgments might be rendered), or the cash
available to it after taking into account all other anticipated uses of its
cash, is anticipated to be insufficient to pay all such judgments promptly in
accordance with their terms.  For purposes of this Section 3.18, the following
definitions shall apply: (x) the term “debts” includes any legal liability,
whether matured or unmatured, liquidated, absolute, fixed or contingent, (y) the
term “present fair salable value” of assets means the amount which may be
realized, within a reasonable time, either through collection or sale of such
assets at their regular market value and (z) the term “regular market value”
means the amount which a capable and diligent businessman could obtain for the
property in question within a reasonable time from an interested buyer who is
willing to purchase under ordinary conditions.

 

3.19                        Bank Holding Company.  The Company has complied in
all Material respects with all federal, state and local laws pertaining to bank
holding companies, including without limitation the, Bank Holding Company Act of
1956 (12 U.S.C. § 1841(a)(2)(A) et seq.), and the South Carolina Banking and
Branching Efficiency Act,, S.  C. Code Ann. §34-1-10, et seq., and there are no
unsatisfied conditions precedent to its engaging in the business of being a
South Carolina state bank holding company.

 

3.20                        FDIC Insurance.  The deposits held by SCBT are
insured by the FDIC to the maximum extent permitted by applicable federal law,
and no event, act or omission has occurred which would adversely affect the
status of SCBT as an FDIC-insured bank.

 

3.21                        Investigations.  Neither the Company nor any Bank
Subsidiary is (a) to the Company’s knowledge, under investigation by any
Regulatory Authority or any other Government Authority which would cause a
Material Adverse Effect, or (b) is operating under any Material formal or
informal restrictions or understandings imposed by or agreed to in connection
with any Regulatory Authority or any other Government Authority.

 

19

--------------------------------------------------------------------------------


 

SECTION 4                            CONDITIONS PRECEDENT TO OBLIGATIONS

 

4.1                               Initial Loan.  In addition to the terms and
conditions set forth in Section 4.2, the obligation of the Lender to make the
initial Loan is conditioned on the Lender receiving, prior to or on the date of
the Lender’s first extension of credit, each of the following items in form,
detail and content reasonably satisfactory to the Lender and its counsel:

 

(a)                                 a duly executed Revolving Credit Note;

 

(b)                                 a certificate of the secretary or an
assistant secretary of each of the Company and SCBT certifying (i) an attached
complete and correct copy of its bylaws; (ii) solely in the case of the Company,
an attached complete and correct copy of resolutions duly adopted by the
Company’s board of directors which have not been amended since their adoption
and remain in full force and effect, authorizing the execution, delivery and
performance of this Agreement and the Related Documents to which it is a party;
(iii) attaching a complete and correct copy of its articles of incorporation or
charter and certifying that its articles of incorporation or charter have not
been amended since the date of the last date of amendment thereto indicated on
the certificate of the secretary of state; and (iv) as to the incumbency and
specimen signature of each officer executing this Agreement and all other
Related Documents to which it is a party, and including a certification by
another officer as to the incumbency and signature of the secretary or assistant
secretary executing the certificate;

 

(c)                                  an opinion of counsel for the Company in
form and substance reasonably satisfactory to the Lender and its counsel;

 

(d)                                 a Certificate of Existence for the Company
and SCBT, and certified copies of the Articles of Incorporation for the Company
and SCBT, in each case issued by the Office of the Secretary of State of South
Carolina;

 

(e)                                  certification that there are no
(i) Material Liens of record on the Property of the Company only (and not any of
its Subsidiaries) other than Permitted Liens and (ii) Material Liens of record
on the Property of any Bank Subsidiary other than Permitted Liens; and

 

(f)                                   a duly executed Negative Pledge Agreement.

 

4.2                               Each Loan.  The obligation of the Lender to
make each Loan is subject to the satisfaction, on the date of making such Loan,
of the following conditions:

 

(a)                                 receipt by the Lender of a Loan Request
executed by the Company;

 

(b)                                 the Lender shall have determined that since
the date of the most recent financial statements referred to in Section 3.2 no
event or condition shall have occurred and be continuing that constitutes a
Material Adverse Effect;

 

(c)                                  all of the representations, warranties and
acknowledgments of the Company contained in this Agreement and the Related
Documents shall be true and accurate in all Material respects as if made on such
date (except for representations, warranties and acknowledgments which speak as
of a particular date), and each Loan Request submitted by the

 

20

--------------------------------------------------------------------------------


 

Company shall constitute an affirmation by the Company that such
representations, warranties and acknowledgements are then true and accurate in
all Material Respects;

 

(d)                                 there shall not exist on such date any
Default and no Default shall occur as the result of the making or incurring of
such Obligation;

 

(e)                                  the aggregate principal amount of all
Revolving Loans outstanding together with the amount of any Revolving Loan
requested shall not exceed the Revolving Loan Commitment;

 

(f)                                   each of the Related Documents shall remain
in full force and effect; and

 

(g)                                  the Company shall not be in default of any
agreement of any type with the Lender.

 

SECTION 5                            AFFIRMATIVE COVENANTS

 

The Company covenants and agrees to and for the benefit of the Lender, that,
from and after the date of this Agreement and until the Termination Date and
until the entire amount of all Obligations to the Lender are paid in full, it
shall and, with the exception of Sections 5.8, 5.9 and 5.12, shall cause each
Subsidiary to:

 

5.1                               Corporate Existence; Compliance With Laws;
Maintenance of Business; Taxes. (a)(i) With respect to the Company, maintain its
corporate existence, (ii) with respect to each Subsidiary, maintain its
corporate existence except in the case of a merger or consolidation with another
Subsidiary, or where the failure to maintain such corporate existence would not
be reasonably expected to have a Material Adverse Effect, and (iii) with respect
to the Company and each Subsidiary, except where the failure to do so would not
be expected to have a Material Adverse Effect, maintain its licenses, permits,
rights and franchises; (b) comply in all Material respects with all Requirements
of Law; (c) conduct its business substantially as now conducted and proposed to
be conducted; and (d) pay before the same become delinquent and before penalties
accrue thereon, all Taxes, assessments and other government charges against it
and its Property, and all other liabilities except to the extent and so long as
the same are being contested in good faith by appropriate proceedings, with
adequate reserves having been provided, and except where the failure to do so
would not be expected to have a Material Adverse Effect.

 

5.2                               Maintenance of Property; Insurance.

 

(a)                                 Keep all Property Material to its business,
useful and necessary in its business, whether leased or owned, in adequate
condition.

 

(b)                                 Maintain with good, reputable and
financially sound insurance underwriters insurance of such nature and in such
amounts as is customarily maintained by companies engaged in the same or similar
business and such other insurance as may be required by law or as may be
reasonably required in writing by the Lender.  Upon the Lender’s request, the
Company shall furnish copies of all such insurance policies or a certificate
evidencing that

 

21

--------------------------------------------------------------------------------


 

the Company has complied with the requirements of this paragraph on the date
hereof and on each renewal date of such policies.

 

5.3                               Financial Statements; Notices.  Maintain an
adequate system of accounting in accordance with sound accounting practice, and
furnish to the Lender such information respecting the business, assets and
financial condition of the Company and its Subsidiaries as the Lender may
reasonably request and, without request, furnish to the Lender:

 

(a)                                 as soon as available, and in any event
within sixty (60) days after the end of each Fiscal Quarter (excluding any
Fiscal Quarter that completes a Fiscal Year), financial statements including the
balance sheet for the Company and its Subsidiaries as of the end of each such
Fiscal Quarter and statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries for each such Fiscal Quarter and
for that part of the Fiscal Year ending with such Fiscal Quarter, setting forth
in each case, in comparative form, figures for the corresponding periods in the
preceding Fiscal Year, certified as true, correct and complete, subject to
review and normal year-end adjustments, by the chief financial officer of the
Company.  The Lender agrees that posting to EDGAR of the Form 10-Q for the
Company for each Fiscal Quarter will meet all financial statement delivery
requirements of this Section 5.3(a);

 

(b)                                 as soon as available, and in any event
within ninety (90) days after the close of each Fiscal Year, a copy of the
detailed annual audit report for such year and accompanying financial statements
for the Company and its Subsidiaries as of the end of such year, containing
balance sheets and statements of income, changes in shareholders’ equity and
cash flows for such year and for the previous Fiscal Year, as audited by
independent certified public accountants of recognized standing selected by the
Company and reasonably satisfactory to the Lender, which report shall be
accompanied by the unqualified opinion of such accountants to the effect that
the statements present fairly, in all Material respects, the financial position
of the Company as of the end of such year and the results of its operations and
its cash flows for the year then ended in conformity with GAAP.  The Lender
agrees that the posting to EDGAR of the FORM 10-K for the Company for each
Fiscal Year will meet all financial statement delivery requirements of this
Section 5.3(b);

 

(c)                                  as soon as available, and in any event
within sixty (60) days after the end of each Fiscal Quarter (excluding any
Fiscal Quarter that completes a Fiscal Year) and ninety (90) days after the end
of each Fiscal Year, copies of the Company’s quarterly Parent Company Only
Financial Statements for Large Bank Holding Companies — FR Y-9LP and
Consolidated Financial Statements for Bank Holding Companies — FR Y-9C prepared
by the Company in compliance with the requirements of each applicable Regulatory
Authority, all prepared in accordance with the requirements imposed by the
applicable Regulatory Authorities.  The Lender agrees that the posting to the
applicable Regulatory Authority’s website of the Parent Company Only Financial
Statements for Large Bank Holding Companies — FR Y-9LP and Consolidated
Financial Statements for Bank Holding Companies — FR Y-9C for the Company will
meet all report delivery requirements of this Section 5.3(c);

 

(d)                                 as soon as available, and in any event
within sixty (60) days after the end of each Fiscal Quarter (excluding any
Fiscal Quarter that completes a Fiscal Year) and ninety (90) days after the end
of each Fiscal Year, the certificate of the president or chief financial

 

22

--------------------------------------------------------------------------------


 

officer of the Company substantially in the form of Exhibit C hereto, among
other things: (i) showing the calculations of the financial covenants contained
herein; (ii) stating that a review of the activities of the Company during such
period has been made under his supervision to determine whether the Company has
observed, performed and fulfilled each and every covenant and condition in this
Agreement and the Related Documents; and (iii) stating that no Default has
occurred (or if a Default has occurred, describing such Default in reasonable
detail and specifying the period of existence thereof and the steps, if any,
being undertaken to correct the same);

 

(e)                                  as soon as available, and in any event
within five (5) Business Days of filing, a copy of each other filing and report
made by the Company with or to any securities exchange or the Securities and
Exchange Commission, and of each communication from the Company to its equity
holders generally.  The Lender agrees that the posting to EDGAR of any such
communication will meet all filing and report delivery requirements of this
Section 5.3(e);

 

(f)                                   as soon as available, and in any event
within forty (45) days after the end of each Fiscal Quarter, the complete Call
Report and/or Thrift Financial Report, as applicable, prepared by Company and/or
each Bank Subsidiary at the end of such Fiscal Quarter in compliance with the
requirements of each applicable Regulatory Authority, all prepared in accordance
with the requirements imposed by the applicable Regulatory Authorities.  The
Lender agrees that the posting to the applicable Regulatory Authority’s website
of the Call Report and/or Thrift Financial Report, as applicable, for the
Company and each Bank Subsidiary will meet all report delivery requirements of
this Section 5.3(f);

 

(g)                                  as soon as available, and in any event
within five (5) days, but without duplication of any other requirements set
forth in this Section 5.3, a copy of all periodic reports which are required by
law to be furnished to any Regulatory Authority having jurisdiction over the
Company or any Bank Subsidiary (including, without limitation, Federal Reserve
Bank reports, but excluding any report which applicable law or regulation
prohibits the Company or a Bank Subsidiary from furnishing to the Lender).  The
Lender agrees that the posting to the applicable Regulatory Authority’s website
for the Company and each Bank Subsidiary will meet all report delivery
requirements of this Section 5.3(g); and

 

(h)                                 promptly upon learning of the occurrence of
any of the following, written notice thereof, describing the same in reasonable
detail and the steps being taken with respect thereto: (i) the occurrence of any
Default or Event of Default; (ii) the institution of, or any Materially adverse
determination or development in, any Material litigation, arbitration proceeding
or governmental proceeding; (iii) the occurrence of a “reportable event” under,
or the institution of steps by the Company or any Subsidiary to withdraw from,
or the institution of any steps to terminate, any Employee Plan as to which the
Company or any Subsidiary may have liability; (iv) the commencement of any
dispute which could reasonably be expected to lead to the modification,
transfer, revocation, suspension or termination of this Agreement or any Related
Document; (v) any event which would have a Material Adverse Effect; or (vi) any
change in the Chief Executive Officer or Executive Vice President of the Company
or any change in the Chief Executive Officer of any Bank Subsidiary.

 

23

--------------------------------------------------------------------------------


 

All financial statements referred to herein shall be complete and correct in all
Material respects and shall be prepared in reasonable detail and on a
consolidated basis in accordance with GAAP, applied consistently throughout all
accounting periods, excepting any change in accounting methodology and/or
business combination reporting resulting from the adoption of new accounting
guidance.

 

5.4                               Inspection of Property and Records.  At any
time during normal business hours and, in the absence of a Default or Event of
Default, upon at least ten (10) days prior written notice to the Company, as
often as may be reasonably desired and, from and after the occurrence of and
during the continuance of an Event of Default, at the Company’s expense, permit
representatives of the Lender to visit the Company’s and its Subsidiaries’
Property, to examine the Company’s and its Subsidiaries books and records and to
discuss the Company’s and its Subsidiaries’ affairs, finances and accounts with
its respective officers and independent certified public accountants (who shall
be instructed by the Company to comply with reasonable requests of the Lender or
its agents for access to the work papers of such accountants) and the Company
shall facilitate such inspection and examination; provided, however, that if no
Default or Event of Default has occurred, no more than one such examination
shall occur per year.

 

5.5                               Use of Proceeds.  Use the entire proceeds of
the Obligations only (a) for general corporate purposes of the Company and its
Subsidiaries, including, without limitation, funding operating expenses,
dividends that are not prohibited under Section 6.4 hereof, and interest on
Indebtedness of the Company and its Subsidiaries, and (b) to redeem up to
$15,000,000 of assets initially issued under the Troubled Asset Relief Program
under the Emergency Economic Stabilization Act of 2008 (Division A of Pub.L. 
110—343, 122 Stat.  3765, enacted October 3, 2008) and acquired as a result of
the merger of First Financial Holdings, Inc. with and into the Company on
July 26, 2013.

 

5.6                               Comply With, Pay and Discharge All Notes,
Mortgages, Deeds of Trust and Leases.  Comply with, pay and discharge all
existing notes, mortgages, deeds of trust, leases, indentures and any other
contractual arrangements to which the Company or any Subsidiary is a party
(including, without limitation, all Indebtedness) in accordance with the
respective terms of such instruments so as to prevent any default thereunder,
except where the failure to do so would not be expected to have a Material
Adverse Effect.

 

5.7                               Environmental Compliance.

 

(a)                                 Maintain at all times all Material permits,
licenses and other authorizations required under Environmental Laws, and comply
in all Material respects with all terms and conditions of the required permits,
licenses and authorizations and all other limitations, restrictions, conditions,
standards, prohibitions, requirements, obligations, schedules and timetables
contained in the Environmental Laws.

 

(b)                                 Notify the Lender promptly upon obtaining
knowledge that (i) any Property previously or presently owned or operated by the
Company or any Subsidiary is the subject of a Material environmental
investigation by any Government Authority having jurisdiction over the
enforcement of Environmental Laws, (ii) the Company or any of its Subsidiaries
has been or may be named as a responsible party subject to a Material

 

24

--------------------------------------------------------------------------------


 

Environmental Liability, or (iii) the Company obtains knowledge of any Hazardous
Substance located on any Property of the Company that might lead to a Material
Environmental Liability.

 

(c)                                  At any time following the Company’s
notification to the Lender pursuant to Section 5.7(b) hereof or the Lender
otherwise becoming aware of any of the items described in Section 5.7(b) hereof,
following notice from the Lender, and as often as may be reasonably desired,
permit the Lender or an independent consultant selected by the Lender to conduct
an environmental investigation reasonably satisfactory to the Lender for the
purpose of determining whether the Company, each Subsidiary and their respective
Properties comply with Environmental Laws and whether there exists any condition
or circumstance which may require a cleanup, removal or other remedial action by
the Company or a Subsidiary with respect to any Hazardous Substance.  The
Company and its Subsidiaries shall facilitate such environmental audit.  The
Lender shall provide the Company, at the Company’s request, with all reports and
findings but the Company may not rely on such environmental investigation for
any purpose.  Reasonable costs for any environmental investigation of Property
by the Lender shall be at the Company’s expense where conducted (i) under this
Section 5.7(c), (ii) upon the occurrence of an event described in
Section 5.7(b), or (iii) at any time the Property is the subject of an
environmental investigation by a Government Authority having jurisdiction over
the enforcement of Environmental Laws.

 

Notwithstanding the foregoing, nothing contained in this Agreement, or in the
Related Documents, or in the enforcement of this Agreement or the Related
Documents, shall constitute or be construed as granting or providing the right,
power or capacity to the Lender to exercise (a) decision making control of the
Company’s or any Subsidiary’s compliance with any Environmental Law, or (b) day
to day decision making of the Company or any Subsidiary with respect to
(i) compliance with Environmental Laws or (ii) all or substantially all of the
operational aspects of the Company or any Subsidiary.

 

5.8                               Fees and Costs.

 

(a)                                 Pay the Lender on the first Business Day of
each of January, April, July and October, in arrears, the accrued and unpaid
commitment fee for the Revolving Loan Commitment, which commitment fee shall
accrue at a rate per annum equal to the Commitment Fee Percentage of the
difference between (i) the Revolving Loan Commitment and (ii) the Average Daily
Principal Balance during the most recently ended Fiscal Quarter (or portion of
such Fiscal Quarter).  The commitment fee shall be computed daily based on the
actual number of days elapsed in a year of 360 days.  All unpaid commitment fees
shall be due and payable on the Termination Date.  The Lender may debit to the
Company’s Loan Account all commitment fees when due, without prior notice to or
consent of the Company.

 

(b)                                 Pay immediately upon receipt of a reasonably
detailed invoice the fees and expenses to be reimbursed to the Lender pursuant
to Section 5.4, including, without limitation, travel expenses incurred by
representatives of the Lender.

 

(c)                                  Pay immediately upon receipt of a
reasonably detailed invoice from the Lender all fees and expenses to be
reimbursed to the Lender pursuant to this Agreement, the Related Documents and
the Obligations, and any amendments thereof and supplements thereto,

 

25

--------------------------------------------------------------------------------


 

including, without limitation, the reasonable fees of counsel in connection with
the preparation and negotiation of this Agreement, the Related Documents and all
amendments thereto, and any waivers of the terms and provisions thereof and the
consummation of the transactions contemplated herein.

 

(d)                                 Pay immediately upon receipt of a reasonably
detailed invoice from the Lender all fees and expenses (including attorneys’
fees) incurred by the Lender in seeking advice under this Agreement and the
Related Documents with respect to protection or enforcement (including
collection and disposition of Collateral, if any) of the Lender’s rights and
remedies under this Agreement and the Related Documents and with respect to the
Obligations (including collection thereof) and all costs and expenses which may
be incurred by the Lender as a consequence of a Default as provided in
Section 7.2(d) and all fees and expenses incurred by the Lender in connection
with any bankruptcy, receivership, conservatorship or other debtor relief
proceeding or any federal or state liquidation, rehabilitation or supervisory
proceeding involving the Company or any of its Subsidiaries.

 

5.9                               Indemnity.  Indemnify the Lender, and its
employees, officers, directors, shareholders, agents, attorneys, successors and
permitted assigns (each such Person being called an “Indemnitee”) against any
and all losses, claims, damages, liabilities, obligations, penalties, actions,
judgments, suits, costs and expenses of any kind or nature whatsoever,
including, without limitation, attorneys’ fees and expenses, incurred by them
arising out of, in any way connected with, or as a result of: (a) the execution
or delivery of this Agreement or the Related Documents or the transactions
contemplated hereby or protection or enforcement (including collection or
disposition of Collateral, if any) of the Lender’s rights under this Agreement
or the Related Documents; (b) any violation of Environmental Laws or any other
Requirements of Law by the Company or any Subsidiary or any of its Property as
well as any cost or expense incurred in remedying such violation; and (c) any
claim, litigation, investigation or proceedings relating to any of the foregoing
or the transactions contemplated by this Agreement, whether or not the Lender is
a party thereto; provided, however, that such indemnity shall not apply to any
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of an Indemnitee or
result from a claim brought by the Company against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Related
Document, if the Company has obtained a final and non-appealable judgment in its
favor on such claim as determined by a court of competent jurisdiction.  The
foregoing indemnities shall survive the Termination Date, the consummation of
the transactions contemplated by this Agreement, the repayment of the
Obligations and the invalidity or unenforceability of any term or provision of
this Agreement or of the Related Documents and shall remain in effect regardless
of any investigation made by or on behalf of the Lender or the Company and the
content or accuracy of any representation or warranty made under this Agreement.

 

5.10                        [Reserved]

 

5.11                        Financial Covenants.

 

(a)                                 With respect to the Company and the Bank
Subsidiaries on a consolidated basis, maintain at the end of each Fiscal Quarter
a Total Risk-Based Capital Ratio equal to or

 

26

--------------------------------------------------------------------------------


 

greater than 11.5%, which covenant shall be reported to the Lender in the
certificates required by Section 5.3(d).

 

(b)                                 With respect to the Company and the Bank
Subsidiaries on a consolidated basis, maintain at all times such capital as may
be necessary to cause the Company and the Bank Subsidiaries to be classified as
a “Well Capitalized” institution in accordance with all laws and regulations (as
such laws and regulations may be amended, supplemented or otherwise modified
from time to time) of the FDIC and each other Regulatory Authority that has
supervisory authority over the Company and the Bank Subsidiaries, which covenant
shall be reported to the Lender in the certificates required by Section 5.3(d).

 

(c)                                  With respect to each Bank Subsidiary,
maintain at all times such capital as may be necessary to cause such Bank
Subsidiary to be classified as a “Well Capitalized” institution in accordance
with all laws and regulations (as such laws and regulations may be amended,
supplemented or otherwise modified from time to time) of the FDIC and each other
Regulatory Authority that has supervisory authority over such Subsidiary, which
covenant shall be reported to the Lender in the certificates required by
Section 5.3(d).

 

(d)                                 Not permit as of the end of any Fiscal
Quarter, commencing with the Fiscal Quarter ending September 30, 2013, the
Non-Acquired Non-Performing Assets to Tangible Capital Ratio to exceed 18%,
which covenant shall be reported to the Lender in the certificates required by
Section 5.3(d).

 

(e)                                  With respect to SCBT, maintain (i) for the
Fiscal Quarter ending September 30, 2013, Net Income of at least $6,750,000, and
(ii) for each Fiscal Quarter ending thereafter, Net Income of at least
$10,500,000.

 

At all times remain in Material compliance with all regulatory rules and
requirements of or imposed by the FDIC and all other Regulatory Authorities
which are applicable to or govern the Company or any of its Subsidiaries, which
covenant shall be reported to the Lender in the certificates required by
Section 5.3(d).

 

5.12                        Revolving Loans Resting Period.  For a period of not
less than thirty (30) consecutive days during each twelve (12) month period
ending on the date expressly set forth in the definition of “Termination Date”,
as the same may be extended in the sole discretion of the Lender, prepay so much
of the aggregate outstanding principal amount of Revolving Loans as is necessary
to reduce the aggregate outstanding amount of Revolving Loans to an amount equal
to $0.00 at all times during such thirty (30) day consecutive period.

 

SECTION 6                            NEGATIVE COVENANTS

 

The Company covenants and agrees that, from and after the date of this Agreement
and until the Termination Date and until all Obligations to the Lender are paid
in full, the Company and each Subsidiary shall not directly or indirectly
without the prior written consent of the Lender:

 

27

--------------------------------------------------------------------------------


 

6.1                               Change of Control; Consolidation, Merger,
Acquisitions, Etc.  (a) Enter into a Change of Control transaction; or
(b) purchase or otherwise acquire all or substantially all of the assets or
stock of a Person (which Person would, upon the consummation of such
transaction, become a Bank Subsidiary), unless, at the time such purchase or
other acquisition is announced, the Company provides the Lender with a pro forma
compliance certificate that includes a certification that such purchase or other
acquisition will not cause an Event of Default (assuming for the purposes of the
pro forma calculation of the financial covenants set forth in Section 5.11
hereof that the effective date of such purchase or other acquisition were the
end of a Fiscal Quarter or Fiscal Year, as applicable).

 

6.2                               Holding Company Indebtedness.  With respect to
the Company only (and not any of its Subsidiaries) issue, create, incur, assume
or otherwise become liable with respect to (or agree to issue, create, incur,
assume or otherwise become liable with respect to), or permit to remain
outstanding, any Holding Company Indebtedness, except: (a) the Obligations;
(b) Holding Company Indebtedness disclosed on the Company’s quarterly Parent
Company Only Financial Statements for Large Bank Holding Companies — FR Y-9LP
dated June 30, 2013; and (c) subordinated Holding Company Indebtedness in an
aggregate amount not to exceed $50,000,000.

 

6.3                               Liens; Negative Pledges.  With respect to
(a) the Company only (and not any of its Subsidiaries), create or permit to be
created or allow to exist any Lien upon or interest in any Property of the
Company, and (b) any Bank Subsidiary only, create or permit to be created or
allow to exist any Lien upon or interest in any Property of such Bank Subsidiary
except Permitted Liens.  The Company further agrees that it shall not, without
the prior written consent of the Lender, enter into, become a party to or become
subject to any negative pledge agreement relating to any of its assets with any
third party except as set forth in the Related Documents.

 

6.4                               Dividend; Distributions.  Make any Restricted
Payments; provided, however, that, so long as no Default has occurred and is
continuing, or will occur as a result of any such payment, the Company may pay
dividends and distributions to its shareholders as permitted by applicable
governmental laws and regulations.

 

6.5                               Loans; Investments.  With respect to the
Company only, make or commit to make advances, loans, extensions of credit or
capital contributions to any Person except advances in the ordinary course of
business to Subsidiaries consistent with past practices, or as otherwise
permitted by applicable governmental laws and regulations, or as otherwise
permitted by this Section 6.

 

6.6                               Compliance with ERISA.  (a) Terminate any
Employee Plan so as to result in any Material liability to PBGC; (b) engage in
any “prohibited transaction” (as defined in Section 4975 of the Code) involving
any Employee Plan which would result in a Material liability for an excise tax
or civil penalty in connection therewith; or (c) incur or suffer to exist any
Material “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, involving any condition, which presents a risk of
incurring a Material liability to PBGC by reason of termination of any such
Employee Plan.

 

28

--------------------------------------------------------------------------------


 

6.7                               Affiliates.  Permit any transaction with any
Affiliate of the Company or a Subsidiary that violates Section 23A or 23B of the
Federal Reserve Act, as amended, or enter into any transaction (including,
without limitation, the purchase or sale of any Property or service) with, or
make any payment or transfer to, any Affiliate of the Company or a Subsidiary,
except in the ordinary course of business and pursuant to the reasonable
requirements of the Company’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Company or such Subsidiary than the
Company or such Subsidiary would obtain in a comparable arms-length transaction.

 

SECTION 7                            DEFAULT AND REMEDIES

 

7.1                               Events of Default Defined.  Any one or more of
the following shall constitute an “Event of Default”:

 

(a)                                 the Company shall fail to pay (i) principal
of or interest on any Loan (including, without limitation, the Notes and the
payments required by Section 2.5(b)) when and as the same shall become due and
payable, or (ii) fees or other obligations in respect of the Obligations
(including, without limitation, payments required by Sections 2.6 and 5.8)
within five (5) Business Days after the same shall become due and payable, in
either case whether upon demand, at maturity, by acceleration or otherwise;

 

(b)                                 the Company or any of its Subsidiaries shall
fail to observe or perform any of the covenants, agreements or conditions
contained in Sections 5.1(a), 5.2(b), 5.3, 5.4, 5.5, 5.7(a), 5.11, 5.12, or any
provision of Section 6;

 

(c)                                  the Company or any of its Subsidiaries
shall fail to observe or perform any of the other covenants, agreements or
conditions contained in this Agreement or the Related Documents and such failure
shall continue for thirty (30) days after Company’s receipt written notice of
such failure by Lender;

 

(d)                                 (i) the Company or any of its Subsidiaries
shall default (as principal or guarantor or otherwise) in the payment of any
Indebtedness (other than the Obligations) aggregating $1,000,000 or more;
(ii) the maturity of any such Indebtedness shall, in whole or in part, have been
accelerated, or any such Indebtedness shall, in whole or in part, have been
required to be prepaid prior to the stated maturity thereof, in accordance with
the provisions of any contract evidencing, providing for the creation of, or
concerning such Indebtedness; or (iii) (A) any event shall have occurred and be
continuing that permits (or, with the passage of time or the giving of notice or
both, would permit) any holder or holders of such Indebtedness, any trustee or
agent acting on behalf of such holder or holders or any other Person so to
accelerate such maturity or require any such prepayment and (B) if the contract
evidencing, providing for the creation of, or concerning such Indebtedness
provides for a cure period for such event, such event shall not be cured prior
to the end of such cure period or such shorter period of time as the Lender may
specify;

 

(e)                                  A default shall be continuing under any
contract, arrangement, or agreement (other than a contract relating to
Indebtedness to which clause (d) of this Section 7.1 is applicable) binding upon
the Company or any Subsidiary, except a default that, together with

 

29

--------------------------------------------------------------------------------


 

all other such defaults, has not had and will not have a Materially Adverse
Effect on the Company and the Subsidiaries taken as a whole.

 

(f)                                   any representation or warranty made by the
Company herein or in any of the Related Documents or in any certificate,
document or financial statement delivered to the Lender shall prove to have been
incorrect in any Material adverse respect as of the time when made or given;

 

(g)                                  a final judgment (or judgments) for the
payment of amounts aggregating in excess of $1,000,000 shall be entered and
final against the Company or any of its Subsidiaries, and such judgment (or
judgments) shall remain outstanding and unsatisfied, unbonded or unstayed after
thirty (30) days from the date of entry thereof;

 

(h)                                 the Company or any of its Subsidiaries shall
(i) become insolvent or take or fail to take any action which constitutes an
admission of inability to pay its debts as they mature; (ii) make an assignment
for the benefit of creditors; (iii) petition or apply to any tribunal for the
appointment of a custodian, receiver or any trustee for the Company or such
Subsidiary or a substantial part of its respective assets; (vi) suffer a
rehabilitation proceeding, custodianship, receivership, conservatorship or
trusteeship to continue undischarged for a period of sixty (60) days or more;
(iv) commence any proceeding under any bankruptcy, reorganization, arrangement,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction, whether now or hereafter in effect; (v) by any act or omission
indicate its consent to, approval of or acquiescence in any rehabilitation
proceeding or any such petition, application or proceeding or order for relief
or the appointment of a custodian, receiver, conservator or any trustee for it
or any substantial part of any of its properties; or (vi) adopt a plan of
liquidation of its assets;

 

(i)                                     any Person shall: (i) petition or apply
to any tribunal for the appointment of a custodian, receiver, conservator or any
trustee for the Company or any Subsidiary or a substantial part of its
respective assets which continues undischarged for a period of sixty (60) days
or more; (ii) commence any proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, rehabilitation, dissolution or liquidation
law or statute of any jurisdiction, whether now or hereafter in effect, in which
an order for relief is entered or which remains undismissed for a period of
sixty (60) days or more;

 

(j)                                    any Government Authority or any
geotechnical engineer or environmental consultant hired by the Company, the
Lender or any Government Authority shall determine that the potential uninsured
or unrecoverable liability of the Company or a Subsidiary for damages caused by
the discharge of any Hazardous Substance, including liability for real property
damage or remedial action related thereto or liability for personal injury
claims, exceeds $1,000,000 and the Company is unable to provide for such
liability in a manner reasonably acceptable in good faith to the Lender;

 

(k)                                 (i) the FDIC, the Federal Reserve Board, the
OCC, or any other Regulatory Authority shall (A) issue any formal or informal
Material notice, order or directive involving activities deemed unsafe or
unsound by the Company or any of its Subsidiaries, (B) issue a memorandum of
understanding, capital maintenance agreement, cease and desist order, prompt
corrective action order, or other directive (including a capital raise
directive) involving

 

30

--------------------------------------------------------------------------------


 

the Company or any of its Subsidiaries, (C) cause the suspension or removal of
the Chief Executive Officer or any Executive Vice President of the Company or
the Chief Executive Officer of any of the Subsidiaries, or (D) otherwise
restrict the ability of any Subsidiary to pay dividends to the Company without
prior regulatory approval, or (ii) the FDIC shall terminate its insurance
coverage with respect to the Bank Subsidiaries; or

 

(l)                                     this Agreement or any of the Related
Documents shall at any time cease to be in full force and effect, or the Company
shall so assert or shall attempt to revoke or terminate this Agreement or any
Related Document.

 

7.2                               Remedies Upon Event of Default.  Upon the
occurrence of an Event of Default (which has not been cured to the extent cure
is expressly permitted):

 

(a)                                 specified in clause (h) or (i) of
Section 7.1, then, without presentment, notice, demand or action of any kind by
the Lender, all of which are hereby waived: (i) the obligations of the Lender to
make any further advances to the Company shall automatically and immediately
terminate; and (ii) the entire amount of the Obligations shall be automatically
accelerated and immediately due and payable;

 

(b)                                 specified in any clauses of Section 7.1
other than clause (h) or (i), the Lender may, without presentment, notice,
demand or action of any kind by the Lender, all of which are hereby waived,
(i) immediately terminate its obligation to make any further advances to the
Company, and the same shall immediately terminate; and (ii) declare the entire
amount of the Obligations immediately accelerated, due and payable;

 

(c)                                  the Lender may at any time, without prior
notice or demand, set off any credit balance or other money now or hereafter
owed to the Company or any guarantor against all or any part of the Obligations
hereunder; and

 

(d)                                 the Lender shall have all of the rights and
remedies provided to the Lender by this Agreement and the other Related
Documents, and all rights and remedies provided by law and in equity, by statute
or otherwise, and no remedy herein conferred upon the Lender is intended to be
exclusive of any other right and remedy and each right and remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law, in equity, by statute or otherwise.

 

In addition to and not in lieu of any other right or remedy the Lender might
have, the Lender at any time and from time to time at its election may (but
shall not be required to) do or perform or comply with or cause to be done or
performed or complied with anything which the Company may be required to do,
perform or comply with, which after written demand the Company has failed or
refused to do, perform or comply with, and the Company shall reimburse the
Lender upon demand for any reasonable cost or expense which the Lender may incur
in such respect, together with interest thereon at the rate equal to the rate
payable under the Revolving Credit Note following an Event of Default from the
date of such demand until paid.  No failure or delay on the part of the Lender
in exercising any right or remedy hereunder shall operate as a waiver thereof
nor shall any single or partial exercise of any right hereunder preclude any
further exercise thereof or the exercise of any other right or remedy.  No
remedy herein conferred upon

 

31

--------------------------------------------------------------------------------


 

the Lender is intended to be exclusive of any other right and remedy, and each
right and remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law or in equity.

 

7.3                               Termination of Commitment.  During any time an
Event of Default has occurred and is continuing, subject to any right to cure
such Event of Default herein or in any of the Related Documents, the Lender
shall have no further obligation to make any further Loans or advances to the
Company for any reason, but any Loans or advances made by the Lender to the
Company in its sole discretion shall become part of the Obligations.

 

SECTION 8                            MISCELLANEOUS

 

8.1                               Successors and Assigns.  The provisions of
this Agreement shall inure to the benefit of and be binding upon the permitted
successors and assigns of the parties hereto.  The Company’s rights and
liabilities under this Agreement and the Related Documents are not assignable in
whole or in part without the prior written consent of the Lender.

 

8.2                               Assignments and Participations.

 

(a)                                 Assignments.(i)              (i) The Company
may not assign any of its rights or obligations under this Agreement or any
Related Document without the prior written consent of the Lender, and no
assignment of any such obligation shall release the Company therefrom unless the
Lender shall have consented to such release in a writing specifically referring
to the obligation from which the Company is to be released.

 

(ii)                                  The Lender may from time to time assign
any or all of its rights and obligations under this Agreement or any Related
Document to any Person, provided that, so long as no Event of Default shall have
occurred and be continuing, the Lender shall provide at least ten (10) days
prior written notice to the Company and no such assignment shall be made to any
Person other than one or more commercial banks each of which has capital and
retained earnings of at least $100 million without the consent of the Company. 
Any assignment by the Lender of any or all of its obligations under this
Agreement or any Related Document shall release the Lender therefrom.

 

(b)                                 Participations.  The Lender may from time to
time sell or otherwise grant participations in any or all of its rights and
obligations under this Agreement or any Related Document to any Person, provided
that, so long as no Event of Default shall have occurred and be continuing, the
Lender shall provide at least ten (10) days prior written notice to the Company
and no such participation shall be sold or granted to any Person other than one
or more commercial banks each of which has capital and retained earnings of at
least $100 million without the consent of the Company.

 

(c)                                  Rights of Assignees and Participants.  Each
permitted assignee of, and each permitted holder of a participation in, the
rights of the Lender under this Agreement or any Related Document, if and to the
extent the applicable assignment or participation agreement so provides,
(i) shall, with respect to its assignment or participation, be entitled to all
of the rights of the Lender (as fully, in the case of a holder of a
participation, as though it were the Lender) and

 

32

--------------------------------------------------------------------------------


 

(ii) may exercise any and all rights of set-off or banker’s lien with respect
thereto (as fully, in the case of a holder of a participation, as though the
Company were directly indebted to such holder for amounts payable under this
Agreement or any Related Document to which such holder is entitled under the
applicable participation agreement); provided, however, that no assignee or
holder of a participation shall be entitled to any amounts that would otherwise
be payable to it with respect to its assignment or participation under
Section 2.4, Section 2.7, or Section 2.8 unless (x) such amounts are payable in
respect of any adoption or implementation of, or change to, any Regulation, or
interpretation or administration thereof, after the date the applicable
assignment or participation agreement was executed or (y) such amounts would
have been payable to the Lender that made such assignment or granted such
participation if such assignment had not been made or such participation
granted.

 

(d)                                 Certain Pledges.  The Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

8.3                               Confidentiality.  The Lender shall hold all
non-public information regarding the Company and the Subsidiaries and their
businesses, identified as such by the Company and obtained by any Lender
pursuant to the requirements hereof, in accordance with its customary procedures
for handling confidential information of such nature, it being understood and
agreed by the Company that, in any event, the Lender (a) may make disclosures of
such non-public information (i) to its Affiliates and to the Lender’s and its
Affiliates’ respective employees responsible for the administration of this
Agreement or the operations supporting the facility provided hereunder or
otherwise on a “need-to-know” basis, legal counsel, independent auditors and
other experts or agents and advisors or to the Lender’s current or prospective
funding sources and to other Persons authorized by the Lender to organize,
present or disseminate such information in connection with disclosures otherwise
made in accordance with this Section 8.3 (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such information and instructed to keep such information confidential); (ii) to
any actual or potential assignee, transferee, or Participant of any rights,
benefits, interests and/or obligations under this Agreement and the Related
Documents or to any direct or indirect contractual counterparties (or the
professional advisors thereto) in swap or derivative transactions related to the
Obligations (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such information and
instructed to keep such information confidential); (iii) to (A) any rating
agency in connection with rating the Company or its Subsidiaries or the Loans
and/or the Commitment or (B) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans; (iv) as required or requested by any Regulatory Authority purporting to
have jurisdiction over the Lender or its Affiliates (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); provided that unless prohibited by applicable law or court
order, the Lender shall make reasonable efforts to notify the Company of any
request by such Regulatory Authority (other than any such request in connection
with any examination of the financial condition or other routine examination of
the Lender by such Regulatory Authority) for disclosure of any such non-public
information prior to the actual disclosure thereof; (v) to the extent required
by order of any court, governmental agency or

 

33

--------------------------------------------------------------------------------


 

representative thereof or in any pending legal or administrative proceeding, or
otherwise as required by applicable law or judicial process; provided that
unless prohibited by applicable law or court order, the Lender shall make
reasonable efforts to notify the Company of such required disclosure prior to
the actual disclosure of such non-public information; (vi) in connection with
the exercise of any remedies hereunder or under any Related Document or any
action or proceeding relating to this Agreement or any Related Document or the
enforcement of rights hereunder or thereunder, (vii) with the consent of the
Company, or (viii) to the extent such information (A) becomes publicly available
other than as a result of a breach of this Section 8.3, (B) becomes available to
the Lender or any of its Affiliates on a non-confidential basis from a source
other than the Company or a Subsidiary, or (C) is independently developed by the
Lender; and (b) may disclose the existence of this Agreement and the information
about this Agreement to market data collectors and similar services providers to
the lending industry (including for league table designation purposes) and to
service providers to the Lender in connection with the administration and
management of this Agreement and the other Related Documents.  Notwithstanding
anything herein to the contrary, any party to this Agreement (and any employee,
representative, or other agent of any party to this Agreement) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement, all materials of
any kind (including opinions or other tax analyses) that are provided to it
relating to such tax treatment and tax structure and any facts that may be
relevant to understanding such tax treatment, which materials and facts shall
not include for this purpose the names of the parties or any other Person named
herein, or information that would permit identification of the parties or such
other Persons, or any pricing terms or other nonpublic business or financial
information that is unrelated to such tax treatment or facts; provided, however,
the foregoing is not intended to waive the attorney-client privilege or any
other privileges, including the tax advisor privilege under Section 7525 of the
Code.

 

8.4                               Survival.  All agreements, covenants,
representations and warranties made herein and in the Related Documents shall
survive the execution and delivery of this Agreement and the Related Documents,
the making of the Obligations and the termination of this Agreement.

 

8.5                               Governing Law.  This Agreement and the Related
Documents shall be governed by the internal laws of the State of New York
(regardless of such State’s conflict of laws principles).  The parties hereto
acknowledge that this Agreement and the Related Documents were all negotiated
with the assistance of counsel and, accordingly, such laws shall be applied
without reference to any rules of construction regarding the draftsman hereof.

 

8.6                               Counterparts; Headings.  This Agreement may be
executed in several counterparts, each of which shall be deemed an original, but
such counterparts shall together constitute but one and the same agreement. 
Delivery of an executed counterpart of this Agreement and the Related Documents
by facsimile, electronic mail (including pdf) or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart.  The descriptive headings in this Agreement are inserted for
convenience of reference only and shall not affect the construction of this
Agreement.  All pronouns and any variations thereof shall be deemed to refer to
the masculine, feminine, neuter, singular or plural as the identity of the
person or persons may require.

 

34

--------------------------------------------------------------------------------


 

8.7                               Entire Agreement; Amendments.  This Agreement,
the Exhibits and Schedules hereto, and the Related Documents contain the entire
understanding of the parties with respect to the subject matter hereof, and
supersede all other understandings, oral or written, with respect to the subject
matter hereof.  No amendment, modification, alteration, or waiver of the terms
of this Agreement or consent required under the terms of this Agreement shall be
effective unless made in a writing, which makes specific reference to this
Agreement and which has been signed by the party against which enforcement
thereof is sought.  Any such amendment, modification, alteration, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

8.8                               Notices.  All communications or notices
required or permitted by this Agreement shall be in writing, and shall be deemed
to have been given or made when delivered in hand, deposited in the mail, or
sent by facsimile.  Communications or notices shall be delivered personally or
by certified or registered mail, postage prepaid, or by facsimile and addressed
as follows, unless and until either of such parties notifies the other in
accordance with this section of a change of address:

 

if to the Company:

 

First Financial Holdings, Inc.

520 Gervais Street

Columbia, SC 29201

Attn: John Pollok and Rick Mathis

FAX: (803) 231-3523

 

 

 

with copies to:

 

Nelson Mullins Riley & Scarborough LLP

Poinsett Plaza, Suite 900

104 South Main Street

Greenville, SC 29601

Attn: John Jennings, Esq.

FAX: (864) 250-2349

 

 

 

if to the Lender:

 

U.S. Bank National Association

Hearst Tower, EX-NC-WSTC

214 N.Tryon Street

Charlotte, NC 28202

Attn: Jeffrey P. Googins

FAX: (704) 335-2814

 

8.9                               Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

8.10                        Further Assurances.  The Company agrees to do such
further acts and things, and to execute and deliver such additional conveyances,
assignments, agreements and instruments, as

 

35

--------------------------------------------------------------------------------


 

the Lender may at any time reasonably request in connection with the
administration or enforcement of this Agreement or the Related Documents or in
order better to assure and confirm unto the Lender its rights, powers and
remedies hereunder.

 

8.11                        Conflicts and Ambiguities.  In the event of any
ambiguity or conflict as between the terms of this Agreement, the Related
Documents or any other document executed and delivered pursuant to this
Agreement, the terms of this Agreement shall control.

 

8.12                        Submission to Jurisdiction.  Any claim or issue
arising out of this Agreement or the Related Documents will be enforced or
resolved in any state or federal court having subject matter jurisdiction and
located in New York, New York.  For the purpose of any action or proceeding
instituted with respect to any such claim, the Lender and the Company hereby
irrevocably submit to the jurisdiction of such courts.  The Lender and the
Company irrevocably consent to the service of process out of said courts by
mailing a copy thereof, by registered mail, postage prepaid, to the Lender or
the Company, as applicable, and each agrees that such service, to the fullest
extent permitted by law (a) shall be deemed in every respect effective service
of process upon it in any such suit, action or proceeding, and (b) shall be
taken and held to be valid personal service upon personal delivery to it. 
Nothing herein contained shall affect the right of the Lender or the Company to
serve process in any other manner permitted by law or preclude the Lender or the
Company from bringing an action or proceeding for injunctive relief in respect
hereof in any other country, state or place having jurisdiction over such
action.  The Lender and the Company hereby irrevocably waive, to the fullest
extent permitted by law, any objection which it/they may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in any
court located in New York, New York, and any claim that any such suit, action or
proceeding brought in such a court has been brought in an inconvenient forum.

 

8.13                        Waiver of Jury Trial.  Each party hereto knowingly,
voluntarily and without coercion, waives all rights to a trial by jury of all
disputes arising out of or in relation to (a) this Agreement or any Related
Document to which it is a party, or under any amendment, instrument, document or
agreement delivered or which may in the future be delivered in connection
therewith, (b) arising from any relationship existing in connection with this
Agreement or and any Related Document, or (c) any act, conduct or omission in
connection with this Agreement, the Related Documents or any relationship
created thereby, regardless of the time when the same may occur, and agrees that
all matters relating thereto and any such action or proceeding shall be tried
before a court and not before a jury.

 

8.14                        Inducements.  All statements, promises or
inducements made to any party hereto in connection with this Agreement and the
Related Documents are set forth herein or therein.

 

8.15                        USA Patriot Act; Office of Foreign Assets Control. 
The Lender hereby notifies the Company and each of its Subsidiaries that
pursuant to the requirements of the USA Patriot Act (Title III of Pub.  L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Company and each of
its Subsidiaries, which information includes the name and address of the Company
and each of its Subsidiaries and other information that will allow the Lender to
identify the Company and each of its Subsidiaries in accordance with the Patriot
Act and the Company agrees to provide such

 

36

--------------------------------------------------------------------------------


 

information.  In addition, and without limiting the foregoing sentence, the
Company shall (a) ensure, and cause each Subsidiary to ensure, that no Person
who owns a controlling interest in or otherwise controls the Company or any
Subsidiary is or shall be listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by the Office of Foreign
Assets Control (“OFAC”), the Department of the Treasury or included in any
Executive Orders, (b) not use or permit the use of the proceeds of the Loans to
violate any of the foreign asset control regulations of OFAC or any enabling
statute or Executive Order relating thereto, and (c) comply, and cause each
Subsidiary to comply, with all applicable Bank Secrecy Act laws and regulations,
as amended.

 

8.16                        No Liability of the Lender.  The relationship
between the Company and the Lender shall be solely that of borrower and lender. 
The Lender shall have no fiduciary responsibilities to the Company or its
Subsidiaries.  The Company agrees that the Lender shall have no liability to the
Company or any of its Subsidiaries (whether sounding in tort, contract, or
otherwise) for losses suffered by the Company or any of its Subsidiaries in
connection with, unless such losses are the result of gross negligence or
willful misconduct of the Lender or any other Indemnitee, or breach in bad faith
of the Lender or any other Indemnitee of their respective obligations, arising
out of, or in any way related to, the transactions contemplated and the
relationship established by this Agreement and the Related Documents, or any
act, omission or event occurring in connection herewith or therewith.  The
Lender shall have no liability with respect to, and the Company hereby waives,
releases, and agrees not to sue for, any special, indirect, or consequential
damages suffered by the Company in connection with, arising out of, or in any
way related to this Agreement, the Related Documents or the transactions
contemplated hereby or thereby.

 

8.17                        Recitals.  The Recitals to this Agreement are true
and correct and are incorporated in this Agreement by this reference.

 

[signature page follows]

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

FIRST FINANCIAL HOLDINGS, INC.

 

 

 

By:

/s/ John C. Pollok

 

Name: John C. Pollok

 

Title: Chief Financial Officer

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Jeffrey P. Googins

 

Name: Jeffrey P. Googins

 

Title: Vice President

 

S-1

--------------------------------------------------------------------------------